                 Case 3:19-cv-05032-JCC Document 15 Filed 01/21/21 Page 1 of 1




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   CYNTHIA BASDEKIAN-GABRIEL,                              CASE NO. C19-5032-JCC
10                             Plaintiff,                    ORDER AND JUDGMENT
11          v.

12   COMMISSIONER OF SOCIAL SECURITY,

13                             Defendant.
14
            Based on the stipulation of the parties, it is hereby ORDERED AND ADJUDGED that,
15

16   pursuant to 42 U.S.C. § 405(g), the Court affirms the October 15, 2020, fully favorable final

17   decision of the Commissioner of Social Security awarding disability benefits to Plaintiff under

18   Titles II and XVI of the Social Security Act.
19
            Judgment is entered for Plaintiff, and this case should be closed.
20

21          DATED this 21st day of January 2021.

22

23

24
                                                          A
                                                          John C. Coughenour
25                                                        UNITED STATES DISTRICT JUDGE

26


     ORDER AND JUDGMENT
     C19-5032-JCC
     PAGE - 1
